Citation Nr: 0531956	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  04-27 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for fracture of the nose 
with perforated nostril.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1967.  Service in Vietnam is indicated by the 
evidence of record.

Procedural history

In March 2003, the veteran filed an initial claim of 
entitlement to service connection for, inter alia, a broken 
nose and perforated nostril.  The claim was denied in a July 
2003 decision of the Department of Veterans Affairs (VA) 
Regional Office in Indianapolis, Indiana (the RO).  The 
veteran perfected an appeal by filing a substantive appeal 
(VA Form 9) in July 2004.

In August 2005, the veteran presented sworn testimony during 
a videoconference hearing which was chaired by the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.  
Subsequent to the hearing, the veteran submitted evidence 
directly to the Board without a waiver of Agency of Original 
Jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 
(2005).

Issue not on appeal

The July 2003 RO rating decision also denied the veteran's 
claim of entitlement to service connection for sinusitis.  
The veteran disagreed with that decision, and in 
June 2004 the RO issued a statement of the case (SOC) which 
addressed the issue of sinusitis as well as the issue of 
entitlement to service connection for fracture of the nose 
with perforated nostril.  However, in his July 2004 VA Form 9 
the veteran specifically indicated the he was appealing only 
the issue of entitlement to service connection for fractured 
nose with perforated nostril.  Accordingly, the issue of the 
veteran's entitlement to service connection for sinusitis is 
not on appeal and will be discussed no further herein.


FINDINGS OF FACT

1.  The veteran is a veteran of combat.

2.  The veteran did not sustain an injury to his nose in 
service.


CONCLUSION OF LAW

A fracture of the nose with perforated nostril was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
nasal fracture residuals with a perforated nostril.  In 
essence, he contends that his nose was fractured in a land 
mine explosion in Vietnam.  See the August 2003 hearing 
transcript, page 3.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)]. This law 
eliminated the former statutory requirement that claims be 
well grounded. Cf. 38 U.S.C.A. § 5107(a) (West 1991). The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. 
Regulations implementing the VCAA have been enacted. See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date. The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist. 
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board additionally observes that additional standards of 
review must be employed in connection with 38 U.S.C.A. 
§ 1154(b).  These will be discussed below.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal. 

The record reflects that the veteran has been informed of the 
various requirements of law pertaining to his appeal in the 
June 2004 SOC and in the March 2005 supplemental statement  
of the case.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in VCAA letters dated in 
April 2003 and July 2004.  
Those letters informed the veteran of the specific evidence 
required to substantiate his claim. The April 25, 2003 VCAA 
letter informed the veteran that the evidence must show "An 
injury in military service . . .  or an event in service 
causing injury or disease."; "A current . . . disability." 
and "A relationship between your current disability and an 
injury, disease or event in service."   [Emphasis as in 
original].  The RO also informed him of the information and 
evidence that he was required to submit, and the evidence 
that the RO would obtain on his behalf.  The RO instructed 
him to identify any evidence that was relevant to his claim, 
and to provide signed authorizations for each medical care 
provider so that VA could obtain that evidence on his behalf. 
The RO informed him that although VA would make reasonable 
efforts to obtain the evidence he identified, it was 
ultimately his responsibility to provide the evidence in 
support of his claims. 

Specifically, in the April 25, 2003 VCAA letter the veteran 
was advised that VA would obtain relevant federal government 
records, to include service medical records and VA medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant records not in the 
custody of a federal agency, specifically to include certain 
private medical records.  The veteran was, however, informed 
that "it is your responsibility to identify these records if 
you wish them to be considered."  The July 26, 2004 VCAA 
letter elaborated on this in even greater detail.

The July 2004 VCAA letter specifically informed the veteran 
to submit "any additional information" pertaining to his 
claim.  In addition, the June 2004 SOC set forth the law and 
VCAA regulations in detail, including that the veteran 
provide any evidence in his possession that pertains to the 
claim.  

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

One final comment regarding notice is in order. A review of 
the record reveals that the veteran was provided initial 
notice of the VCAA in April 1983, prior to the initial 
adjudication of his claims by rating decision in July 2003.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues being decided on appeal 
has been identified and obtained, to the extent possible. The 
evidence of record includes the veteran's service medical 
records, as well as VA and private medical records.  A VA 
examination of the veteran was completed in May 2003.  The 
veteran and his representative have not identified any 
outstanding evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.

In addition, general due process concerns have been 
satisfied. The veteran and his representative have been 
accorded appropriate opportunity to present evidence and 
argument in support of his claim.  See 38 C.F.R. § 3.103 
(2005).  The veteran provided testimony in support of his 
claim at a personal hearing which was chaired by the 
undersigned.  

Accordingly, the Board will proceed to a decision on the 
merits as to this issue.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence. Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999). The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2005).

Factual background

The Board will provide a brief factual background to aid in 
the understanding of its decision.

As was noted in the Introduction, the veteran served in 
Vietnam.  He was awarded the Army Commendation Medal with 
"V" device.  According to the citation, as well as the 
veteran's hearing testimony, on January 21, 1967 the truck in 
which he was riding hit a land mine.  Although wounded, the 
veteran tended to three of his comrades who were more 
seriously injured than he was and refused to be medically 
evacuated.  He also received a Purple Heart Medal for injury 
sustained in this incident.

Service medical records dated 21 January 1967 show that the 
veteran sustained a contusion of the left wrist.  Facial 
injuries were not mentioned.  The veteran's separation 
physical examination in October 1967 was pertinently 
negative.  In an accompanying report of medical history, the 
veteran denied nose trouble and history of head injury. 

In December 1967, shortly after being discharged from 
military service, the veteran filed a claim for VA disability 
benefits, only referring to a left wrist injury in January 
1967.  During a May 1968 VA Compensation and Pension (C&P) 
examination, the veteran did not refer to facial injuries, 
and his head and face were pronounced normal by the examiner.  
[Service connection for left wrist fracture residuals was 
granted in June 1968.]  Nothing further was heard from the 
veteran until May 2003, when he filed his current claim of 
entitlement  to service connection.

The veteran submitted private medical records.  In March 
1994, W.M.C., M.D. noted that the veteran had a 15 year 
history of irritation in his nose; the veteran was noted to 
have worked around fumes in a steel mill.  He admitted nasal 
picking.  A nasal injury in Vietnam was also reported by the 
veteran.  

A report dated in August 1999 which identified a nasal septal 
perforation.  The comment was "? Nose picking".  The 
veteran's military service was not mentioned in that report.

During a VA C&P examination in May 2003, the veteran reported 
that he broke his nose when the truck in which he was riding 
hit a land mine in Vietnam in 1967.  The veteran further 
reported that he had experience trouble breathing through his 
nose since that time.  The examiner noted that there was a 
50% obstruction in both nostrils.  X-rays taken in May 2003 
revealed no acute fracture or dislocation.  
Based on the medical history, the RO denied the claim in July 
2003.  This appeal followed.

In support of his claim, the veteran submitted several lay or 
"buddy" statements  A comrade who was evidently wounded in 
the same incident in January 1967 recalled that the veteran 
was "bleeding profusely from the nose" and that he 
"complained about his nose for several months after that."

Analysis

As was discussed above, in order for service connection to be 
granted, three elements must be met:  (1) current disability; 
(2) in-service disease or injury; and (3) medical nexus.  The 
Board will address each in turn. 

With respect to a current disability, there is no evidence of 
a nasal fracture or fracture residuals.  The May 2003 x-ray 
was negative, and there is no other medical evidence of a 
nasal fracture.  There is evidence of a septal perforation.  
However, since the veteran is contending that the nasal 
perforation is part and parcel of, or results from, a nasal 
fracture, the claimed current disability is not demonstrated 
by competent medical evidence.  To the extent that the 
veteran contends that nasal fracture residuals currently 
exist, it is now well-settled that as a lay person without 
medical training he is not competent to comment on medical 
matters such as diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]. 

 Element (1) is therefore not met, and the claim fails on 
that basis.  Although this is dispositive of the claim, for 
the sake of completeness the Board will address the remaining  
two elements.

With respect to element (2), as discussed in the factual 
background section above, there is no contemporaneous medical 
evidence of an in-service nasal injury.  There are of record 
, however, statements from the veteran and his comrades who 
have attested to his being injured in the land mine explosion 
in Vietnam in January 1967.

The Board has given consideration to the combat presumption 
discussed in the law and regulations section above.  The 
United States Court of Appeals for the Federal Circuit has 
provided enlightenment as to the application of the 
provisions of 38 U.S.C.A. § 1154(b).  See Collette v. Brown, 
82 F.3d 389, 392-3 (Fed. Cir. 1996):
	
§ 1154(b) sets forth a three-step, sequential analysis 
that must be undertaken when a combat veteran seeks 
benefits under the method of proof provided by the 
statute. As the first step, it must be determined 
whether the veteran has proffered "satisfactory lay or 
other evidence of service incurrence or aggravation of 
such injury or disease." 38 U.S.C. § 1154(b). As the 
second step, it must be determined whether the proffered 
evidence is "consistent with the circumstances, 
conditions, or hardships of such service."  The statute 
provides that if these two inquiries are met, the 
Secretary "shall accept" the veteran's evidence as 
"sufficient proof of service-connection," even if no 
official record of such incurrence exists. Thus, if a 
veteran satisfies both of these inquiries mandated by 
the statute, a factual presumption arises that the 
alleged injury or disease is service[ ]connected.  . . . 
. [A]s the third step of the analysis, it must be 
determined whether . . . service[ ]connection [has been 
rebutted] by "clear and convincing evidence to the 
contrary."

With respect to the first step, the Court has held "that 
'satisfactory evidence' in section 1154(b) means 'credible 
evidence' . . . In determining whether documents submitted by 
a veteran are 'satisfactory' evidence under section 1154(b), 
a VA adjudicator may properly consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the veteran."  See Caluza v. Brown, 7 
Vet. 498, 510-511 (1995).

Here, the veteran has provided evidence of in-service 
incurrence of a nasal injury via his own statements and those 
of his comrades.  Specifically, the veteran and his comrades, 
decades after the January 21, 1967 incident, have submitted 
statements concerning the nasal injury.  One comrade stated 
that the veteran was "bleeding profusely from the nose" 
immediately after the incident.  Another described the 
incident as "severely wounding" the veteran, and that he 
received "several wounds, including a broken nose[,] 
impaired hearing and burns and abrasions over most of his 
body."   

The remainder of the evidence, both contemporaneous and for 
years thereafter, is pertinently negative for any reference 
to a nasal injury.  Of particular interest to the Board is a 
service medical record dated January 21, 1967, the day of the 
incident in question.  It merely refers to a "contusion 
l[eft] wrist . . . x-ray [which was negative] . . . Ace 
wrap."  There is no mention of any nasal injury, much less 
one involving profuse bleeding.

The Board places a great deal of weight on this 
contemporaneous medical record.  One must recall that a major 
reason for the existence of 38 U.S.C.A. § 1154(b) is the 
recognition that medical attention may not be available in 
combat situations, and thus injuries may not be recorded.  
However, such is not the case with this veteran.  Although it 
is clear that he received the Army Commendation Medal for 
remaining with his severely wounded buddies just after the 
incident and not immediately seeking medical attention, he in 
fact received medical attention the same day.  The fact that 
only the wrist contusion was identified in the January 21, 
1967 medical record is significant.  Logic would dictate that 
if the veteran had received a facial injury, that would have 
been the top priority.  However, there was no mention of any 
such injury.

Moreover, there is no mention of a facial injury throughout 
the remainder of the veteran's service medical records.   
Indeed, as noted in the factual background section above he 
specifically denied nose trouble and a head injury in his 
October 1967 report of medical history.

Also weighing heavily against the credibility of the veteran 
and his comrades is what transpired immediately after 
service.  The veteran filed a claim for service connection 
for "l[eft] wrist injury received in combat - Vietnam 1-21-
67".  A facial injury was not mentioned.  Similarly, in 
connection with his May 1998 C&P examination,  The veteran 
did not mention any nose or facial injury.  Both the October 
1967 separation physical examination and the May 1968 C&P 
examination were pertinently negative.

More recent medical evidence similarly calls into question 
the existence of a nasal injury in 1967.  The next medical 
record, in 1994, recounts a 15 year history of nasal 
irritation, which would date back only 1979, a full decade or 
more after the veteran left military  service.  Moreover, 
that and other medical records described other causes for the 
veteran's nasal problems, including exposure to noxious fumes 
at work and nose picking.  Finally, there is in fact no 
medical evidence of a nasal fracture.

The only evidence in the veteran's favor are recent 
statements made by him and his comrades to the effect that he 
injured his nose in the January 21, 1967 land mine explosion.  
Such lay statements are far outweighed by the remainder of 
the evidence of record.  The veteran received medical 
treatment on the day of the incident and that there was 
absolutely no mention of a facial or nasal injury, much less 
that he was "bleeding profusely" from the nose.  As the 
Board mentioned above, it does not stand to reason that the 
veteran would be carefully evaluated for a contusion on his 
wrist but that a head injury would be neglected.  Equally 
convincing are the veteran's statements made in connection 
with his October 1967 separation physical examination, 
December 1967 claim for service connection for the wrist 
disability, and the May 1968 VA examination, all of which 
make no mention of a facial or nasal injury.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim]. The two examinations themselves do 
not even hint at any such injury.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact, i.e., the lack of 
evidence is itself evidence]. 

Moreover, as has been discussed above the more recent medical 
evidence does not indicate that nasal fracture residuals 
exist and appears to ascribe the veteran's current problems 
to causes other than an in-service injury.  

In so concluding that the evidence in the veteran's favor is 
not "satisfactory" under 38 U.S.C.A. § 1154(b), the Board 
does not intend to disparage the veteran, who undoubtedly 
performed in an exemplary manner on January 21, 1967, or his 
loyal comrades.  However, their recollections may have been 
dimmed with time.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  

In the absence of satisfactory evidence, the first prong of 
the § 1154(b) analysis is not met.  However, the Board has 
the fundamental authority to decide in the alternative.  See 
Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  

Assuming for the sake of argument that the evidence proffered 
by the veteran is "satisfactory", the Board finds that the 
second Collette prong has been met.  That is, evidence of a 
nasal injury in a land mine explosion is consistent with the  
circumstances of the veteran's service.  There is no question 
that the land mine explosion occurred; it is documented in 
the veteran's citation for the Army Commendation Medal.

Turning to the third Collette element, whether the § 1154(b) 
presumption has been rebutted by "clear and convincing" 
evidence, the Court has provided a three part analysis.  
First, every "reasonable doubt" must be resolved in favor 
of the veteran; second, there must be clear and convincing 
evidence to rebut the presumption; and third, the Board shall 
provide reasons and bases for its decision.  See Caluza, 7 
Vet. App. 508-10.    

The Court has further held that "clear and convincing 
evidence" is an intermediate standard of proof between 
"beyond a reasonable doubt" (as applied in criminal cases) 
and a "fair preponderance of the evidence."  See Caluza, 7 
Vet. App. at 509, citing Olson v. Brown, 5 Vet. App. 430, 434 
(1993).

The evidence of record has been thoroughly discussed above.  
With the exception of the statements of the veteran and his 
comrades, the evidence, both contemporaneous and for years 
thereafter, is pertinently negative for any reference to a 
nasal injury.  This includes the service medical record dated 
January 21, 1967, the day of the incident in question, which 
makes no mention of any nasal injury.  Moreover, there is no 
mention of a facial injury throughout the remainder of the 
veteran's service medical records, and as noted above he 
specifically denied nose trouble and a head injury in his 
October 1967 report of medical history.  In addition, in the 
veteran's December 1967 claim for service connection a facial 
injury was not mentioned.  Similarly, in connection with his 
May 1998 C&P examination, the veteran did not mention any 
nose or facial injury.  Both the October 1967 separation 
physical examination and the May 1968 C&P examination were 
pertinently negative.
It was not until 1994 that the veteran mentioned a nasal 
injury in Vietnam.  The recent medical records describe other 
causes for the veteran's nasal problems.

Applying the "clear and convincing standard" of Caluza, the 
Board concludes that the § 1154(b) presumption has been 
rebutted.  The Board reasons for this conclusion are as 
follows.  It could hardly be clearer that the veteran 
received medical treatment on the day of the land mine 
incident, January 21, 1967,  and that there was absolutely no 
mention of a facial or nasal injury.  As the Board mentioned 
above, it does not stand to reason that the veteran would be 
carefully evaluated for a contusion on his wrist but that a 
head injury would be neglected.  Equally convincing are the 
veteran's statements made in connection with his October 1967 
separation physical examination, December 1967 claim for 
service connection for the wrist disability, and the May 1968 
VA examination, all of which make no mention of a facial or 
nasal injury.  Moreover, as has been discussed above the more 
recent medical evidence does not indicate that nasal fracture 
residuals exist.  

The Board finds all of this evidence to be clear and 
convincing evidence that no head, facial or nasal injury took 
place on January 21, 1967.  What occurred on that date (a 
wrist injury only) is documented in the veteran's service 
medical records, and there is nothing in the objective record 
for decades thereafter, including the veteran's own 
statements in 1967 and 1968, to suggest otherwise.  The 
combat presumption contained in 38 U.S.C.A. § 1154(b) [to the 
extent that one in fact exists in light of the Board's 
finding that "satisfactory evidence" has not been 
submitted] has therefore been rebutted.

For reasons expressed in detail above, the Board concludes 
that the § 1154(b) combat presumption does not avail the 
veteran.  Hickson element (2), in-service injury, has 
therefore not been met.  The claim also fails on that basis.

The Board will briefly address the final Hickson element, 
medical nexus.  In the absence of the claimed disability and 
an in-service injury, a medical nexus would be an 
impossibility.  Indeed, there is no medical nexus opinion of 
record.  To the contrary, the medical evidence suggests that 
exposure to noxious fumes in connection with the veteran's 
post-service employment and/or nose picking may be the cause 
of his nasal problems.  Element (3) is also not met.

The veteran has recently contended that he has had nasal 
problems continually since January 1967.  The Board is of 
course aware of the provisions of 38 C.F.R. § 3.303(b), 
relating to chronicity and continuity of symptomatology.  
However, as discussed above there is no objective medical 
evidence of  nasal problems in service or for decades 
thereafter.  Supporting medical evidence is required.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent]. Such evidence is 
lacking in this case. Continuity of symptomatology after 
service is therefore not demonstrated. 

In summary, for reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim.  All three elements have not been met.  The 
benefits sought on appeal are accordingly denied.





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for fracture of the nose 
with perforated nostril is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


